Citation Nr: 0115310	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  96-05 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for residuals of left 
knee injury, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from February 1961 to February 
1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which increased the evaluation of 
residuals of a left knee injury to 30 percent.  

By rating decision dated in June 2000, the RO denied service 
connection for a left hip disorder, claimed as secondary to 
the service-connected left knee disability.  The veteran has 
not filed a notice of disagreement.  

In a May 1997 statement, the veteran raised the issue of 
clear and unmistakable (CUE) in the prior May 1997 Hearing 
Officer decision, which confirmed and continued the rating 
assigned in the January 1995 rating decision.  Since the 
ongoing appeal herein comes from a timely appeal of the 
January 1995 rating decision, the decision is subsumed.  

In connection with his appeal, the veteran testified before a 
hearing officer at the RO in December 1996, and before the 
undersigned member of the Board at the RO in March 2001; 
transcripts of those hearings are associated with the claims 
file.  Additional evidence was submitted at the travel board 
hearing in March 2001.  The veteran and his representative 
waived initial consideration by the RO under the provisions 
of 20.1304(c).


FINDINGS OF FACT

1.  The veteran's left knee instability is manifested by no 
more than severe subluxation or instability.

2.  Left knee traumatic arthritis is manifested by 
degenerative changes and periarticular pathology productive 
of painful motion.

3.  There is a left knee tender scar.


CONCLUSIONS OF LAW

1.  Left knee traumatic arthritis is 10 percent disabling.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5010 (2000); VAOPGCPREC 23-97 (July 1, 
1997); VAOGCPREC 9-98 (August 14, 1998).

2.  The criteria for a rating in excess of 30 percent for the 
veteran's left knee subluxation or instability under 
Diagnostic Code 5257 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2000).  

3.  Left knee scar is 10 percent disabling.  U.S.C.A. §§ 1155 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 7804 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service medical records show that the veteran twisted his 
knee on several occasions while playing basketball.  In April 
1962 the impression was mild knee sprain.  The January 1964 
report of separation indicates that examination of the lower 
extremities was abnormal.  The examiner stated that there 
were no physical findings of the left knee.  The report notes 
that the veteran had badly sprained his left knee in November 
1963 but that it had improved considerably.  

VA outpatient treatment records, dated in December 1994, 
reveal that the veteran complained of left knee pain and 
occasional giving way of the left knee.  Physical examination 
of the left knee disclosed thickened synovium, negative 
effusion, and medial joint line tenderness.  Range of motion 
was from zero degrees extension to 135 degrees flexion.  
Slight laxity to varus/valgus stress was noted.  The examiner 
reported that there was no patellar femoral pain, no locking, 
and that Lachman's was negative.  X-ray examinations were 
noted to reveal severe degenerative changes to the medial 
joint space of the left knee.  A scope, debridement and 
quadriceps exercises were recommended.  

VA outpatient treatment records dated from March 1995 to May 
1995 indicate that the veteran was status post left medial 
meniscectomy in 1970 and status post multiple taps for fluid 
of the knee.  A March 1995 record of treatment notes that x-
ray examination of the medial compartment of the left knee 
showed femoral tissue missing.  The examiner indicated that 
the veteran might require a total knee replacement within 
five years.  In May 1995 the veteran complained of left knee 
swelling.  He indicated that his left knee had buckled but 
that he had caught himself before falling, after which his 
knee began to swell.  The assessments were severe 
degenerative arthritis of the left knee and effusion of the 
left knee. 

A VA outpatient treatment record dated in September 1995 
indicates no change in the left knee.  Effusion was present.  
No tap was required.  

On VA examination in January 1996, the veteran complained of 
constant discomfort in the left knee, with numerous episodes 
of intermittent swelling.  Physical examination revealed a 
medial scar on the left knee.  There was a slight effusion 
present with a Baker's cyst posteriorly.  Range of motion 
testing revealed 0 degrees at full extension and flexion 
limited to 115 degrees due to discomfort.  The examiner 
reported that he had positive medial joint line tenderness, 
as well as positive pain on palpation of an irregular tibial 
plateau.  The examiner stated that he also had a medial 
plica, which was painful on palpation of insertion on the 
condyle.  There was a positive drawer sign of approximately 6 
mm on the left, which was noted not to be present on the 
right.  The report notes that he also exhibited a 
questionably positive pivot shift.  The examiner reported 
that the veteran was able to do a squat but had significant 
pain in doing so and felt unsteady.  No quadriceps or 
patellar tendonitis was noted.  The report indicates that x-
ray examinations revealed mild degenerative changes of both 
knees.  The diagnoses were status post medial meniscectomy 
because of a tear, with current significant ligamentous 
laxity in the AP (anterior-posterior) direction, as well as 
some significant degenerative changes, especially of the 
medial compartment.  

At his personal hearing before a hearing officer at the RO in 
December 1996, the veteran testified that as a result of his 
left knee disability, he had to retire from the police force 
and was no longer able to play sports.  Transcript at 3.  
(December 1996).  He indicated that his left knee disability 
was not a major problem during the first 15 to 20 years on 
the force, but that in the 11/2 years prior to retirement it 
became worse and his captain "brought [him] inside."  Id.  
He indicated that after his knee gives out, he has pain and 
swelling in the knee area and must have it aspirated.  Id.  
He indicated that he had pain in his knee only when he 
twisted or moved quickly.  Id. at 4.  He testified that he 
worked as a security officer at a hospital, where he was not 
required to be on his feet.  Id.  He stated that he wore a 
brace daily and used crutches when his knee popped out.  Id. 
at 5.  He indicated that his left knee became stiff with cold 
weather.  Id.  He testified that he begins to feel pain in 
his knee after walking one block, feels that it is going to 
give out at any time, and that at times, the knee collapses 
and then swells.  Id at 7-8.  

On VA examination in September 1997, the left knee was 
slightly warm and small effusion was noted.  There was coarse 
crepitance.  There was no tenderness.  There was slight 
anterior laxity, but it was otherwise noted to be stable.  
There was no joint line tenderness.  Extension was to zero 
degrees and flexion was to 122 degrees.  The impression of x-
ray examination of the left knee was degenerative change with 
osteophyte formation and narrowing of the medial joint space.  
The diagnosis was moderately severe degenerative joint 
disease of the left knee.  

A private treatment record from an emergency room, dated in 
June 1999, reveals that the veteran sustained a contusion.  
The record does not state the location of the contusion.  

On VA examination in July 1999, the veteran reported that his 
knee had been giving out from time to time and that the pain 
and swelling had been getting worse.  On physical examination 
of the left knee, no swelling, heat, or erythema was noted.  
A 6 cm, well-healed surgical scar was noted on the medial 
aspect of the left patella.  There was tenderness to 
palpation over the area of scarring and the medial joint 
line.  Lachman's was positive.  Patellar grind was negative.  
Quadriceps and hamstring strength was 4/5 on the left 
compared with 5/5 on the right.  EHL (extensor hallucis 
longus) was 5/5, bilaterally.  Deep tendon reflexes were as 
follows:  Patella 2+, 2+ankles, plantar reflexes were down 
going, bilaterally.  A full painless range of motion was 
noted in the knees, bilaterally, with crepitus.  The 
diagnosis was severe degenerative arthritis of the left knee, 
confirmed by x-ray examination in June 1999. 

VA outpatient treatment records dated from June 1999 to 
February 2000 reflect that the veteran complained of chronic 
left knee pain, with swelling and catching in both knees.  An 
October 1999 record of treatment reflects that x-ray 
examination revealed degenerative arthritis of both knees.  
Treatment records dated in December 1999 indicate that there 
were radiographic signs of degenerative joint disease in both 
knees.  

At a travel board hearing in March 2001, the veteran 
testified that he had pain and swelling in his left knee.  
Transcript at 5-9 (March 2001).  He stated that he kept 
weight off of his left knee because it hurt when he stepped 
down.  Id. at 13 (March 2001).  He indicated that he was 
employed full-time in a position in which standing was 
required.  Id at 4-6.  He testified that he had not missed 
any work during the previous year as a result of his left 
knee disability.  Id. at 6.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2000).  

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet.  App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2000).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2000).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2000).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2000).  The Rating Schedule provides that arthritis due to 
trauma will be rated on limitation of motion of the affected 
parts as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2000).  Degenerative arthritis, 
established by x-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2000).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation is warranted with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  A 10 percent evaluation is warranted with x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  The 20 percent and 10 percent 
ratings based on x-ray findings, above, will not be combined 
with ratings based on limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003 and 5010 (2000).  

The Rating Schedule provides the following ratings for 
limitation of extension of the leg: zero percent for 
extension limited to 5 degrees, 10 percent for extension 
limited to 10 degrees. 20 percent for extension limited to 15 
degrees, 30 percent for extension limited to 20 degrees, 40 
percent for extension limited to 30, and 50 percent for 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2000).   

The Rating Schedule provides a zero percent rating for 
limitation of flexion of the leg when flexion is limited to 
60 degrees and compensable ratings when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), and 15 
degrees (30 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2000).  

Recurrent subluxation or lateral instability warrants a 10 
percent evaluation if slight, 20 percent if moderate and 30 
percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Service-connected arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) states 
that when a knee disorder is already rated under Diagnostic 
Code 5257, the veteran must also have limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 in order 
to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
However, in a subsequent VA General Counsel opinion, 
VAOGCPREC 9-98 (August 14, 1998), it was held that a separate 
rating for arthritis can also be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102 and 4.3 (2000).

Analysis

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart(a), 114 Stat. 
2096 (2000).

The Board finds that the duty to assist has been satisfied in 
this instance to the extent necessary to allow for a grant of 
additional benefits.  Therefore, any deficiencies in the duty 
to assist will not prejudice the veteran in this case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The Board 
notes that while the veteran indicated that there were 
outstanding additional VA outpatient records showing 
treatment for a left knee disability at a VA outpatient 
facility (James J. Howard Community Clinic, Brick, New 
Jersey), that facility indicated that the records were not 
available.  The VA has complied with all notification 
requirements.  The rating decisions, statement of the case 
and supplemental statement of the case provided the reasoning 
for the decisions and informed him that he could submit 
additional evidence. 

Instability and Subluxation

The maximum schedular rating assignable under Diagnostic Code 
5257 is 30 percent.  The veteran has already been found to be 
entitled to a 30 percent disability rating.  Therefore, no 
greater schedular benefit can flow to the veteran under 
Diagnostic Code 5257.  

Arthritis

Under Diagnostic Code 5260 and 5261 a zero percent evaluation 
is assigned for flexion limited to 60 degrees and for 
extension limited to 5 degrees, respectively.  Although the 
January 1996 VA examination showed that the veteran had 
flexion to 115 degrees and to 122 degrees on VA examination 
in September 1997, at the time of the subsequent July 1999 VA 
examination, he had full, painless, range of motion.  
Additionally, extension was to zero degrees (full extension) 
on VA examination in 1994, 1997, and 1999.  Thus, the 
evidence does not show that limitation of flexion or 
extension is currently compensable under the strict 
diagnostic codes for limitation of motion.   38 C.F.R. § 
4.71a, Diagnostic Code 5260, 5261.  

Nevertheless, after reviewing the record, the Board finds 
that a separate disability rating of 10 percent under 
Diagnostic Code 5010 is warranted for the veteran's arthritis 
of the left knee.  In this regard, the Board notes that 
September 1997 x-rays were reported to confirm degenerative 
joint disease of the left knee.  As noted above, the VA 
examinations in January 1996 and September 1997 showed full 
extension and flexion limited to 115 degrees and 122 degrees, 
respectively, in the left knee.  Although these findings do 
not constitute compensable limitation of motion under 
Diagnostic Code 5260 or 5261, a 10 percent disability rating 
under Diagnostic Code 5010 specifically contemplates non-
compensable limitation of motion verified by objective 
evidence of pain on motion.  The January 1996 VA examiner 
found that the veteran' s flexion was limited by discomfort.  

Therefore, the Board finds that the weight of the evidence 
supports a rating of 10 percent under Diagnostic Code 5010 
for arthritis of the left knee manifested by minimal 
limitation of motion with objective evidence of pain.  In 
reaching this determination to grant, the Bord has 
specifically considered DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  We believe 
that there is periarticular pathology productive of painful 
motion.  However, an evaluation in excess of 10 percent is 
not warranted based on the actual range of motion or the 
functional equivalent of limitation of motion.  There is 
minimal evidence of weakness.  Although range of motion has 
been limited by pain or discomfort, accepting what the 
veteran and the examiner have stated as true, the functional 
limitation and the actual limitation of motion have remained 
noncompensable.  There is evidence of more motion than normal 
(instability), but that has been compensated under diagnostic 
code 5257.    

While the record reflects that the veteran had a left knee 
meniscectomy in about 1970, the maximum evaluation under 
Diagnostic Codes 5258 is 10 percent and 20 percent under 
Diagnostic Code 5259.  In that the veteran's left knee 
disability is currently evaluated as 30 percent disabling 
under 5257, a higher evaluation is not available under these 
Diagnostic Codes.  

The VA examination reports do not indicate that the veteran 
has ankylosis, or malunion of the tibia and fibula.  As such, 
the provisions of Diagnostic Codes 5256 and 5262 are not 
applicable and, accordingly, an increased rating for the 
veteran's left knee disability may not be assigned pursuant 
to these provisions.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

The Board finds that the evidence supports the assignment of 
a separate 10 percent rating under Diagnostic Code 5010 based 
on arthritis with limitation of motion of the veteran's left 
knee.  However, there is no basis for a rating in excess of 
the 30 percent now assigned under Diagnostic Code 5257.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2000) is in order.  The evidence in 
this case fails to show that the condition of the veteran's 
left knee disorder now causes or has in the past caused 
marked interference with his employment, or that such has in 
the past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  While, the veteran testified that his knee 
bothered him during his last year of his 20-year long career 
in the police force, he indicated that he was assigned to a 
desk job and able to work up until retirement.  Additionally, 
at the time of the July 1999 VA examination, the veteran 
reported that he was currently working as a housing 
investigator and had not missed any time work during the 
previous year as a result of his left knee disability.  

Scar

Lastly, there is evidence of a tender scar, that warrants a 
10 percent evaluation.


ORDER

A 10 percent evaluation for traumatic arthritis of the left 
knee is granted, subject to regulations controlling the 
payment of monetary benefits.

A rating in excess of 30 percent under Diagnostic Code 5257 
for a left knee disability is denied.   

A 10 percent evaluation for a tender left knee scar is 
granted, subject to regulations controlling the payment of 
monetary benefits.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

